Order filed November 12, 2015




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-15-00089-CR
                                    __________

                    THE STATE OF TEXAS, Appellant

                                          V.

                   JERRY LYNN WILLIAMS, Appellee


                    On Appeal from the 106th District Court
                                Dawson County, Texas
                          Trial Court Cause No. 13-7261


                                     ORDER
      This appeal has been unduly stalled due to the failure of Appellee’s retained
counsel, Russell I. Gunter, II, to file an appellate brief. The brief was originally due
on August 7, 2015. A motion for extension of time to file brief was granted on
August 13, 2015, extending the due date until September 8, 2015. On September 15,
2015, the court on its own motion granted an extension until September 25, 2015.
However, no brief was filed on or before that date. The Clerk of the Court has
contacted Mr. Gunter’s office numerous times to inquire about the late brief. On
November 3, 2015, he informed her that he “thought he had already filed it.” As of
this date, no Appellee’s brief has been filed.
      By this order, Russell I. Gunter, II is ORDERED to file in this court a brief
on behalf of Appellee on or before 5:00 p.m. on Thursday, November 19, 2015.
At that time, Appellee’s brief shall be electronically filed in the portal for the
Eleventh Court of Appeals through www.efiletexas.gov. If Appellee’s brief has not
been received by this Court by 5:00 p.m. on Thursday, November 19, 2015, this
case will be submitted on Appellant’s (State’s) brief alone.


                                                    PER CURIAM


November 12, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2